Case 1:14-cv-05483-FB-PK Document 74 Filed 03/06/20 Page 1 of 2 PageID #: 606



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

                                                        :
CHAVA LEZELL and MORDECHAI PALACE, on                   : No. 1:14-cv-05483-FB-PK
behalf of themselves and all other similarly situated   :
consumers,                                              : STIPULATION OF DISMISSAL
                                                        : WITH PREJUDICE
               Plaintiff,                               :
                                                        :
       v.                                               :
                                                        :
USAA SAVINGS BANK and USAA FEDERAL                      :
SAVINGS BANK,                                           :
                                                        :
               Defendants.                              :
                                                        :


       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs, Chava

Lezell and Mordechai Palace, and Defendants, USAA Savings Bank and USAA Federal Savings

Bank, that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the above-captioned matter be, and hereby

is, dismissed with prejudice and with no award of attorneys’ fees, costs, and/or disbursements to

any party.

Dated: March 6, 2020

By: /s/ Adam J. Fishbein                        By: /s/ Peter Breslauer
Adam J. Fishbein                                Peter Breslauer
Adam J. Fishbein, P.C.                          Montgomery McCracken Walker & Rhoads LLP
735 Central Ave.                                1735 Market St., 21st Fl.
Woodmere, NY 11598                              Philadelphia, PA 19103
Tel: (516) 668-6945                             Tel: (215) 772-1500
fishbeinadamj@gmail.com                         pbreslauer@mmwr.com

ATTORNEY FOR PLAINTIFFS                         ATTORNEYS FOR DEFENDANTS
CHAVA LEZELL AND                                USAA SAVINGS BANK AND
MORDECHAI PALACE                                USAA FEDERAL SAVINGS BANK
Case 1:14-cv-05483-FB-PK Document 74 Filed 03/06/20 Page 2 of 2 PageID #: 607



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 6, 2020, I electronically filed the foregoing Stipulation of

Dismissal with Prejudice using the Court’s CM/ECF system, which will send notification of the

filing to counsel of record.


                                                /s/ Peter Breslauer
